DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 08/17/2021 for 16/719163.  Claims 1-6, 8-16, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been fully considered but are not persuasive.
In response to applicant's arguments against the references individually (where Kim does not disclose “analyze whether the detected input event is one of a one-point input or a double-point input” [pg. 11:1-3]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the identification of a type of touch input between a single touch or an input with two touches as disclosed by Kim [Figs. 5, 16, para 0043-0045, 0084-0085] to teach “analyze whether the detected input event is one of a one-point input or a double-point input”.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., where an input is interpreted as an input on both the electronic device and the augmented reality device [pg. 9:4], displaying information in response to selection of an object displayed by the augmented reality device [pg. 10:2-3], wherein a one-point input is determined as an input on a first screen corresponding to the electronic device, on a second screen corresponding to the augmented reality device [pg. 10:4, 13:3, emphasis added], where an input command corresponding to a position of the double-point input is performed on a second screen, where the first and second screens do not overlap [pg. 13:3]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the newly amended limitation to “transmit, in response to the input event being the double-point input, an input command corresponding to a position of the double-point input on the second screen to the augmented reality device”, the Office Action cites the combination of Kim and Min. Kim teaches a terminal executing a photo sharing command (read: transmit an input command) in relation to content being displayed on a screen produced by a glass terminal (read: command corresponding to a position … on the second screen to the augmented reality device) in response to detecting a user gesture input (read: input event) [para 0177-0178, 0237]. Min teaches selecting an object (read: input command) on a second panel in response to a multi-touch input including two fingers on a first panel (read: double-point input) [Fig. 5, para 0043-0045]. The broadest reasonable interpretation of the term “on” includes being positioned in close proximity and thus Min teaches “a position of the double-point input on the second screen” when the multi-touch input on the first panel is disposed in front of the second panel [Fig. 5, para 0043]. Therefore, the combination of the input command corresponding to a screen of an augmented reality device as disclosed by Kim with the detected double-point input on a second screen as disclosed by Min teaches the newly amended limitation of “transmit, in response to the input event being the double-point input, an input command corresponding to a position of the double-point input on the second screen to the augmented reality device”.
Therefore, the combination of Kim and Min teach the limitations of claims 1 and 11. Claims 1 and 11 remain rejected.
Dependent claims 2-6, 8-10, 12-16, and 18-20 remain rejected at least based on their dependence from independent claims 1 and 11.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities.
Claims 1 and 11 recite “the second screen to the augmented reality device” which lacks antecedent basis and has been interpreted as “the second screen --corresponding-- to the augmented reality device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite the newly amended limitation of "a position of the double-point input on the second screen”. While the original disclosure states “the processor 301 … may perform the function corresponding to the at least one content” with the “at least one content on the second screen” [Specification, Figure 8A, para 0103], it appears silent as to the “position of the double-point input on the second screen”, only reciting that the double-point input is detected through the touch screen display and that a position of an area on the second screen may be based on the position where the two-point input is detected on the touch screen display [“the electronic device 300 may detect a two-point input 801, and may determine that the detected two-point input 801 is intended for the second screen… the processor 301 of the electronic device 300 may identify the position of the area where the two-point input 801 is detected, and may determine the position of the identified area, based on the second screen 810”, Figures 4B, 8A, para 0103].
Dependent claims 2-6, 8-10, 12-16, and 18-20 are rejected under 35 USC 112(a) as failing to comply with the written description requirement by failing to remedy the deficiencies of respective parent claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160054567 A1) in view of Min (US 20110187655 A1).

As to claim 1, Kim discloses an electronic device [Fig. 1A, para 0049, terminal] comprising:
a touch screen display [para 0054-0056, touch screen display];
a communication circuit configured to communicate with an augmented reality device [para 0051-0052, 0059, 0069-0070, 0144, controller includes unit to communicate with wearable device, where wearable device may provide augmented reality (see wearable device at Fig. 2, para 0149-0151)];
a memory [para 0058, memory]
at least one processor operably connected to the touch screen display, the communication circuit, and the memory [Fig. 1A, para 0049, 0056, terminal includes output unit with touch screen, communication unit, memory], wherein the memory stores instructions that, when executed by the at least one processor [para 0058-0060, 0062, terminal includes controller driving program stored in memory], cause the at least one processor to:
identify a connection state with the augmented reality device through the communication circuit [Fig. 4, para 0156, 0165-0167, activate sharing mode between glass screen and terminal, where terminal communicates with wearable glass device through communication unit (see unit at para 0070)],
detect an input event to the touch screen display while in a connected state with the augmented reality device [para 0236-0237, sense touch input on terminal screen during screen sharing mode (see sensor sensing touch at para 0080)],
analyze … the detected input event … based on the touch screen display [para 0173, 0201, 0235-0237, determine terminal-glass screen overlap state during sensed touch input],
according to a result of the analysis [para 0201, 0237, sense overlap between terminal screen and glass screen], determine … the input event as an input corresponding to a first screen on the touch screen display [Figs. 5B, 9, 18, para 0151, 0201, 0237, convert user input as function executed between terminal screen (read: first screen, note terminal screen includes a touch screen at para 0056)],
determine … the input event as an input corresponding to a second screen, the second screen is a virtual screen produced by the augmented reality device [Figs. 5B, 9, 18, para 0151, 0201, 0237, convert user input as function executed between glass screen (read: virtual screen) displayed by glass terminal (read: produced by AR device)], and
transmit, in response to the input event…, an input command corresponding to a position … on the second screen to the augmented reality device [Figs. 6, 18, para 0177-0178, 0237, execute function of transmitting content currently displayed on glass screen (read: position on the second screen) of glass terminal (read: augmented reality device) after sensing user input].
However, Kim does not specifically disclose instructions to: analyze whether the detected input event is one of a one-point input or a double-point input, determine, when the input event is the one-point input, the input event as an input corresponding to a first screen, determine, when the input event is the double-point input, the input event as an input corresponding to a second screen, in response to the input event being the double-point input, an input command corresponding to a position of the double-point input on the second screen.
Min discloses instructions to:
analyze whether [a] detected input event is one of a one-point input or a double-point input [Fig. 16, para 0084-0085, determine type of input, where input types include a single touch or a multi-touch with two points (see number of touches at Fig. 5, para 0043-0045)],
determine, when the input event is the one-point input, the input event as an input corresponding to a first screen [Fig. 5, para 0043-0045, identify first touch input to select first object on first touch panel],
determine, when the input event is the double-point input, the input event as an input corresponding to a second screen [Fig. 5, para 0043-0045, identify multi-touch input with second touch during first touch to select second object on second touch panel],
in response to the input event being the double-point input, an input command corresponding to a position of the double-point input on the second screen [Fig. 5, para 0043-0045, select and activate (read: input command) second object as displayed on second touch panel after identifying multi-touch input with first and second touches on first touch panel disposed in front of second touch panel (read: on the second touch screen, note broadest reasonable interpretation of on includes being positioned in close proximity)].
Kim and Min are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
One of ordinary skill in the art would be motivated to modify Kim as described above to extend applicable temporal/spatial functions [Min, para 0010].

As to claim 9, Kim discloses the electronic device of claim 1, wherein the instructions, when executed by the processor, further cause the at least one allow the processor to, in a case of the input event being based on a[n] … input, determine that the input event is an integrated input event for the first screen and the second screen [Fig. 18, para 0237, determine user input as function for content transmission between gallery of mobile terminal (read: first screen) and content displayed on glass terminal (read: second screen)].
However, Kim does not specifically disclose a three-point input.
Min discloses a three-point input [para 0080-0081, multi-touch input may involve a double touch while an initial point is selected, note the addition of double touches with a selected point may be interpreted as a three-point input].
Kim and Min are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the input as disclosed by Kim with a three-point input as disclosed by Min with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to extend applicable temporal/spatial functions [Min, para 0010].

As to claim 10, Kim discloses the electronic device of claim 1, wherein the input event is configured such that the input event for the first screen is different from the input event for the second screen [Figs. 17-18, para 0235-0237, determine user touch on terminal screen for control of terminal screen when not overlapped and control of glass screen when overlapped].

As to claim 11, Kim and Min, combined at least for the reasons above, Kim discloses a method for operating an electronic device [Fig. 1A, para 0049, terminal], the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 19-20, Kim and Min, combined at least for the reasons above, discloses the method of claim 11 comprising limitations substantially similar to those recited in claims 9 and 10, respectively, and are rejected under similar rationale.

Claims 2-6, 8, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Min as applied to claims 1 and 10 above, and further in view of Watanabe et al. (US 20180164589 A1).

As to claim 2, Kim discloses the electronic device of claim 1, further comprising: a camera module [para 0053, 0086, terminal includes camera]; and a sensor module [para 0054, terminal includes sensing unit], wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
identify a position with the augmented reality device [para 0173, determine if glass screen position overlaps terminal screen], and
determine a display area of the virtual screen produced by the augmented reality device [Figs. 3, 5B, para 0151, 0159, 0173, control image displayed by glass screen].
However, Kim and Min do not specifically disclose identifying a position with the augmented reality device using at least one of the camera module or the sensor module.
Watanabe discloses identify a position with the augmented reality device using at least one of [para 0046-0047, 0062, sensor detects objects located apart from device, note strikethrough indicates non-selected alternatives].
Kim, Min, and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious 
One of ordinary skill in the art would be motivated to modify Kim and Min as described above to more easily recognize correspondence between virtual and physical screen content [Watanabe, para 0105, 0111].

As to claim 3, Kim discloses the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
identify one or more pages constituting an application being executed [Figs. 21-22B, para 0249, 0253, display user interface for address book content (read: page)],
display a first … page corresponding to a first depth, among the one or more pages, on the second screen [Figs. 21-22B, para 0249, 0253, display private content at depth 1 or less of address book on glass screen, where the broadest reasonable interpretation of depth includes a level of detail], and
display a second … page corresponding to a second depth, among the one or more pages, on the first screen [Figs. 21-22B, para 0247-0249, 0253, display non-private content of address book user interface on terminal screen].
However, Kim and Min do not specifically disclose a first web page and a second web page.
Watanabe discloses a first web page and a second web page [Fig. 9, para 0115-0116, display plurality of web pages].
Kim, Min, and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed content as disclosed by Kim and Min with the web pages as disclosed by Watanabe with a reasonable expectation of success.
[Watanabe, para 0117-0118].

As to claim 4, Kim discloses the electronic device of claim 3.
However, Kim and Min do not specifically disclose wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: in response to a screenshot capturing command, produce a screenshot image corresponding to the second web page displayed on the first screen; and display the produced screenshot image on a third screen corresponding to another virtual screen.
Watanabe discloses wherein the instructions, when executed by the at least one processor, further cause the at least one processor [Fig. 2, para 0050, 0054-0055, device controller executes programs in memory] to:
in response to a screenshot capturing command [para 0125-0127, execute imaging function to capture image, note capturing an image previewed on a display screen falls under the broadest reasonable interpretation of screenshot which includes reproducing content displayed on a screen], produce a screenshot image corresponding to the second web page displayed on the first screen [Fig. 10, para 0125-0127, capture image previewed on display screen, note the captured image corresponds to the displayed web page by virtue of being displayed on the same device (see displayed web page at Fig. 7, para 0115-0116)], and
display the produced screenshot image on a third screen corresponding to another virtual screen [Fig. 10, para 0127-0128, display captured images within screen (read: third screen) in display region of device (read: virtual screen)].
Kim, Min, and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify display of selected content as disclosed by Kim and Min with the separation of content across physical and virtual screens as disclosed by Watanabe with a reasonable expectation of success.
[Watanabe, para 0105, 0111].

As to claim 5, Kim discloses the electronic device of claim 4.
However, Kim and Min do not specifically disclose wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: in a case of there being a plurality of screenshot images stored in the third screen, display a scroll bar at one side of the first screen; and select at least one screenshot image from among the plurality of screenshot images using the scroll bar.
Watanabe discloses wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
in a case of there being a plurality of screenshot images stored in the third screen [Fig. 10, para 0127, list containing plurality of captured images], display a scroll bar at one side of the first screen [Fig. 10, para 0127-0128, display screen element along a side of the terminal screen, note the broadest reasonable interpretation of scroll bar includes a side element of a displayed screen involved in a scroll movement (see movement of displayed screen with side element at step s32 and s33)], and
select at least one screenshot image from among the plurality of screenshot images using the scroll bar [Fig. 10, para 0128-0129, select screen from plurality of screens with user input on displayed screen element].
Kim, Min, and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content displayed on the physical and virtual screens as disclosed by Kim and Min with the content navigation functionality as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim and Min as described above to more easily recognize correspondence between virtual and physical screen content [Watanabe, para 0105, 0111].

As to claim 6, Kim discloses the electronic device of claim 3, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
duplicate the application being executed [Figs. 21-22B, para 0247, 0253, display address book interface on both mobile screen and glass screen];
produce the first … page, based on the duplicated application [Fig. 22B, para 0253, display address book content on mobile screen]; and
control the augmented reality device so as to display the produced first … page on the second screen [Fig. 22B, para 0253, glass screen displays address book content corresponding to information displayed on mobile screen].
However, Kim and Min do not specifically disclose the first web page.
Watanabe discloses the first web page [Fig. 9, para 0115-0116, web page].
Kim, Min, and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed content as disclosed by Kim and Min with the web page as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim and Min as described above to improve usability with additional device functionality [Watanabe, para 0117-0118].

As to claim 8, Kim discloses the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to:
select at least one content on the second screen in response to the double-point input [Fig. 18, para 0237, user input selects photo currently displayed on glass screen], and
change a … page displayed on the first screen to correspond to the at least one selected content [Fig. 18, para 0237, transmit photo to gallery displayed on mobile terminal].

Watanabe discloses change a web page [Fig. 9, para 0120, shift terminal display to predetermined web page on user input].
Kim, Min, and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of multiple display systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed content as disclosed by Kim and Min with the web page as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim and Min as described above to improve usability with additional device functionality [Watanabe, para 0117-0118].

As to claims 12-16 and 18, Kim, Min, and Watanabe, combined at least for the reasons above, disclose the method of claim 11 comprising limitations substantially similar to those recited in claims 2-6 and 8, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145